DETAILED ACTION
	This is in response to the application filed on June 25th 2020, in which claims 1-6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The preliminary amendment filed on 6/25/20 has been entered, claims 1-6 remain pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the remote central service" in line two.  There is insufficient antecedent basis for this limitation in the claim.  This term renders the scope indefinite because it is unclear whether applicant meant to recite “a” remote central service, or if the claim was meant to depend from claim 3 which does introduce “a remote central service”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luxford US 2015/0298903 A1.

Regarding claim 1, Luxford explicitly discloses: a garbage bin monitoring unit (abstract) comprising:
a bin monitoring unit equipment container (container – Fig. 2);
a garbage bin volume detector (level of “rubbish” – see Fig. 3, paragraphs 79, 81);
a garbage bin water detector (detector can sense temperature, noise, humidity, light, etc. – see paragraph 92; humidity sensor is equivalent to water detector);
a movements sensing unit, configured to sense and provide indications of movements of the garbage bin (movement sensor – paragraph 88);
a controller unit (Fig. 3, paragraphs 84-86);
a storage unit (Fig. 7, paragraph 86);
a communication unit, configured to wireless send data of the BMU to a remote server (transmitter sends data to management system – paragraph 18 and Figs. 1-3).

Luxford does not explicitly disclose indicate whether the BMU container was washed, an acceleration sensor, or a battery.  However all of these would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as they are extremely well-known in the art and capable of unquestionable demonstration.  For example, detecting whether a container was washed is a simple judgment that can be performed in the human mind.  A battery is ubiquitous in the art of electronic sensing devices and an accelerometer is a well-known sensor that yields predictable results.  Therefore the combination is nothing more than the combination of well-known elements according to their established function in order to yield a predictable result.

Regarding claim 2, Luxford explicitly discloses a temperature sensor for sensing and providing temperature indications inside the garbage bin (temperature sensor – paragraph 92); and a humidity sensor (humidity sensor – paragraph 92).

Regarding claim 3, Luxford discloses an alarm unit to signal an alarm situation on or in or close to the monitored garbage bin based on detection of hazard situations detected by the controller unit, and send an alarm signal to a remote central service (transmit signals regarding “alarm” situations such as fire, pollution, etc. that are in or close to monitored garbage bin – see paragraphs 10, 19, 27-29 and 92, and Fig 3).

Regarding claim 4, Luxford discloses the communication unit is adapted to send indications received from the one or more of the sensors and status of the garbage bin as processed by the controller unit to a remote central service (send status to management – see Figs. 5-6, paragraphs 98-99).

Regrading claim 5, Luxford discloses receive control signals from the remote central service so as to change its state between dormant state and operational state (management system communicates to bin/sensor – see Figs. 1, 3 and paragraph 114).

Regarding claim 6, it is a system that corresponds to the “unit” of claim 1.  The corresponding limitations are rejected for the same reasons.  Luxford further discloses the “central” features as a management system communicating with a plurality of garbage bins and a plurality of field service units (Figs. 1, 7, paragraphs 27 and 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Talha et al. discloses wireless management of garbage including monitoring temperature, humidity, fire/smoke, and fill volume of waste bins (abstract).
Barnard et al. US 2015/0373482 A1 discloses a sensor network (abstract) whereby the devices are powered by an onboard battery (paragraph 82, Fig. 7B).
Dunbar US 10,207,866 B1 discloses a system for monitoring waste collection (abstract) including the use of acceleration signals (col. 1 ln. 55-60, Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        (571) 270-1975